 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    PHILLIP REID,                                    Case No.: 1:18-cv-01635-DAD-JLT (PC)
12                       Plaintiff,                    ORDER DENYING MOTION FOR
                                                       SUBPOENAS WITHOUT PREJUDICE
13           v.
                                                       (Docs. 28)
14    AMANDA M. WOOD,
15                       Defendant.
16

17          On September 19, 2019, Plaintiff sent a letter to the Clerk’s Office requesting five

18   subpoenas. (Doc. 28.) The Court reminds Plaintiff that requests to the Court must be styled as

19   motions and that letters to the Court may be stricken or disregarded. (See Doc. 3 at 2.) However,

20   the Court will construe Plaintiff’s letter as a motion for subpoenas. The time for Defendant to file

21   an opposition or statement of non-opposition to the motion has passed, (see Local Rule 230(l)),

22   and the Court deems the motion submitted.

23          Subject to the requirements set forth herein, Plaintiff is entitled subpoenas commanding

24   the production of documents, electronically stored information, or tangible things from a non-

25   party. Fed. R. Civ. P. 45(a). In addition, Plaintiff is entitled to service of the completed subpoena

26   by the United States Marshal. See 28 U.S.C. 1915(d). However, the Court will consider granting

27   such a request only if the documents sought from the non-party are not equally available to

28   Plaintiff and not obtainable from Defendant through a request for production of documents. See
 1   Fed. R. Civ. P. 34. As stated in the Court’s First Informational Order, discovery requests on a

 2   defendant, such as a request for production of documents, must be served directly on the attorney

 3   for the defendant. (See Doc. 3 at 4.) Plaintiff has not demonstrated that he made a request to

 4   Defendant for production of the documents that he seeks, that the documents he seeks are in the

 5   possession of a non-party, or that he is entitled to the documents.

 6          Should Plaintiff choose to file another motion for the Court to issue subpoenas he must:

 7   (1) identify with specificity the documents sought and from whom, and (2) make a showing that

 8   the documents are only obtainable from the specified non-party. Also, any documents requested

 9   must fall within the scope of discovery allowed in this action. See Fed. R. Civ. P. 26(b).
10          Based on the foregoing, the Court ORDERS:

11          1. Plaintiff’s motion for subpoenas, (Doc. 28), is DENIED without prejudice to renewal

12               of the motion as instructed by this order; and,

13          2. The Clerk of the Court is directed to send Plaintiff a copy of Rule 34 of the Federal

14               Rules of Civil Procedure.

15
     IT IS SO ORDERED.
16

17      Dated:     October 26, 2019                                /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28
                                                        2
